Title: To James Madison from Stevens Thomson Mason, 29 October 1802 (Abstract)
From: Mason, Stevens Thomson
To: Madison, James


29 October 1802, “Rasberry Plain.” Introduces Charles Fenton Mercer, “the son of our late friend Judge Mercer,” who is about to embark for England on important family business and will carry any dispatches JM might wish to send by him.
 

   
   RC (DLC). 1 p.



   
   Federalist Virginian Charles Fenton Mercer (1778–1858), son of Revolutionary patriot James Mercer, graduated from the College of New Jersey in 1797 and was licensed to practice law in Virginia in 1802. A member of the Virginia House of Delegates from 1810 to 1817, he represented the state in the House of Representatives as a Republican from 1817 to 1839.


